DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 4/1/2022, is acknowledged.  Claims 1, 3, 4 6, 9, 10, 17-20, 25, 26, 28, 30, 32, 36, 38-40, 43, 44, 50, 52, 53, 55-57, 59-63, , 65, 69, 72, 73, , 78, 80, 81, 83, 84, 88, 90, 92-97 and 100 are pending. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim recites methotrexate twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6, 9, 10, 17-20, 39, 40 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hobl et al., Clinical and Experimental Rheumatology 2012; 30: 156-163 in view of Pignatello et al., Drug Delivery, 10:95-100, 2003.
Hobl et al. teaches a short-chain methotrexate polyglutamate as outcome parameter in rheumatoid arthritis patients receiving methotrexate (MTX).  See Title.  Hobl et al. teaches that polyglutamated MTX can have up to seven glutamic acid moieties.   See page 157, col. 2.   Hobl et al. does not teach “wherein at least 2 of the glutamate residues are in the L-form or D-form and contain an alpha carboxyl group linkage.”  However, this is implicit with the understanding that these are the only two forms to choose from and if there are at least 4 glutamate residues then every event of at least 4 glutamate residues would have at least 2 of the glutamate residues in the L-form or the D-form.
Hobl et al. does not teach the polyglutamate antifolate encapsulated by a liposome.
  	Pignatello et al. studied the effect of liposomal delivery on in vitro antitumor activity of lipophilic conjugates of methotrexate with lipoamino acids.  See Title.   According to Pignatello et al. “[l]iposomes represent a promising delivery system often able to improve the therapeutic efficacy of some drugs, for instance by facilitating their pentration through cell membranes.”  Page 95, col. 2.  Further, Pignatello et al. teaches that the methotrexate was incorporated in liposomes wh 
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Hobl et al. and Pignatello et al. and arrive at the claimed invention.  Here, a skilled artisan would find motivation to modify the composition Hobl et al. by incorporating the use of a liposome to delivery the composition from Pignatello et al.’s teaching that liposomes represent a promising delivery system for antifolates Further, one of ordinary skill  in the art would have a reason expectation of succession in the modification because MTX in liposomal system where known in the art and evaluated.  See page 96, col. 1.  
	Claims 39, 40 and 43, Piganatello et al. teaches that the liposome may have neutral, positive or negative charge.  See Abstract; see also page 97, col. 2. “Results and Discussion” section. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 6, 9, 10, 17-20, 25, 26, 28, 30, 32, 36, 38-40, 43, 44, 50, 52, 53, 55-57, 59-63, , 65, 69, 72, 73, , 78, 80, 81, 83, 84, 88, 90, 92-97 and 100 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 11,344,628.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a liposomal composition comprising a polyglutamated antifolate comprising at least 4 glutamate residues, and methods of making and using the same. 
Claims 1, 3, 4 6, 9, 10, 17-20, 25, 26, 28, 30, 32, 36, 38-40, 43, 44, 50, 52, 53, 55-57, 59-63, , 65, 69, 72, 73, , 78, 80, 81, 83, 84, 88, 90, 92-97 and 100 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-99 of copending Application No. 17/544,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to a liposomal composition comprising a polyglutamated antifolate comprising at least 4 glutamate residues where the liposome may be pegylated, and methods of making and using the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618